Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 21, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  129688                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  J. W. HOBBS CORPORATION,                                                                             Robert P. Young, Jr.
             Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129688
                                                                    COA: 254069
                                                                    Ct of Claims: 02-000166-MT
  REVENUE DIVISION, DEPARTMENT
  OF TREASURY, STATE OF MICHIGAN,
           Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 1, 2005
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of International Home Foods, Inc. v Department of Treasury (Docket No. 130542),
  and Lenox, Inc. v Department of Treasury (Docket No. 130543) are pending on appeal
  before this Court and that the decisions in those cases may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 21, 2006                       _________________________________________
           l0721                                                               Clerk